Title: Wednesday July the 4th 1781.
From: Adams, John Quincy
To: 


       This day being the Anniversary of American Independance, all the Americans din’d together, at a place call’d De Nieuwe Stads Herberg, but brother Charles and I could not go. In the afternoon Brother Charles and I went to the Oude Man Huis to buy some things, We went to Madam Chabanel’s, brother Charles went away soon after and I went to take a walk with the young ladies, I supp’d there, and after supper went again to take a walk. I got home at about 11 o’clock.
       From Waller’s Works. (Continued from Yesterday) Canto 2d.
      